Exhibit 10.1

 

ON SEMICONDUCTOR CORPORATION

SEMICONDUCTOR COMPONENTS INDUSTRIES, LLC

 

August 5, 2003

 

William George

3617 E. Camino Sin Nombre

Paradise Valley, AZ 85253

 

Dear Bill:

 

Based on our discussion regarding your plans to retire from ON Semiconductor
Corporation and Semiconductor Components Industries, L.L.C. (collectively, the
“Company”), we have agreed to modify certain of your employment and compensation
arrangements. This letter agreement (“Letter Agreement”) is intended to
implement these modifications and to amend your employment agreement, dated
October 27, 1999 (“Employment Agreement”) as previously amended on October 1,
2001 (“Amendment 1”) and certain stock option grant agreements that are
currently outstanding regarding Company stock options. In addition, this Letter
Agreement delineates certain other understandings between you and the Company.
All defined terms used herein that are not otherwise defined herein shall have
the meanings ascribed to such terms in the Employment Agreement, as previously
amended.

 

I. Modifications to Employment Agreement, as Previously Amended.

 

(a) Section 3 of the Employment Agreement and Section I(a) of Amendment 1 are
each hereby amended by extending the “Scheduled Termination Date” to be August
4, 2005; and

 

(b) Sub-Section 2(a) of the Employment Agreement is hereby amended and replaced
in its entirety by the following:

 

“As compensation for the agreements made by the Executive herein and the
performance by the Executive of his obligations hereunder during the Employment
Period, the Company shall pay the Executive, pursuant to the Company’s normal
and customary payroll procedures, a base salary at the rate of $335,000 per
annum, (the “Base Salary”). The board of directors of the Company (the “Board”)
shall review the Executive’s Base Salary from time to time.”

 

(c) Except as specifically provided herein, all other terms and conditions
provided in the Employment Agreement shall remain in full force and effect.

 

II. Stock Options.

 

(a) The Stock Option Grant Agreement between you and the Company, dated November
29, 1999 is hereby amended to provide that, if, prior to the Scheduled
Termination Date, (1) your employment is terminated by the Company without Cause
under Section 3(d) or 3(f) of the Employment Agreement; (2) your employment
terminates as a result of your death; or (3) your employment terminates because
of your permanent disability, then all unvested options granted thereunder shall
become immediately and fully vested and exercisable. For purposes of this
Employment Agreement, “permanent disability” means

 

1



--------------------------------------------------------------------------------

incapacity due to mental or physical illness making you unable to perform your
obligations under this Agreement for ninety (90) consecutive days. (The options
granted under the Stock Option Agreement dated November 29, 1999 are referred to
as “A Options.”)

 

(b) The Stock Option Agreement between you and the Company dated February 21,
2001 is hereby amended to provide that the unvested options granted thereunder
are fully vested and exercisable as of August 4, 2003. (The options granted
under the Stock Option Agreement dated February 21, 2001 are referred to as “B
Options.”)

 

(c) The Stock Option Agreements between you and the Company dated January 24,
2002 and February 5, 2003 currently provide, and will continue to provide, that
the unvested options granted thereunder are fully vested and exercisable as of
August 4, 2003. (The options granted under the Stock Option Agreements dated
January 24, 2003 and February 5, 2003 are referred to as “C Options.”)

 

(d) Notwithstanding any other provision of this Letter Agreement, the Employment
Agreement or Amendment 1, if your employment terminates (i) due to your
retirement on or after the date of this Letter Agreement, (ii) on account of the
termination of your employment without Cause under Section 3(d) or 3(f) of the
Employment Agreement or (iii) as a result of your death or permanent disability,
all A Options, B Options and C Options granted to you (to the extent they are or
become exercisable on the date your employment terminates), will remain fully
exercisable until the first to occur of (1) the last day of the five-year period
immediately following the date of such termination and (2) the tenth anniversary
of the grant date of such option.

 

(e) All stock options granted to you on or after the date of this Letter
Agreement (“Future Options”) will have vesting and exercisability provisions
determined by the Board of Directors of the Company, in its discretion.

 

(f) Except as otherwise specifically provided in this Letter Agreement, all
terms and conditions of the Stock Option Agreements granting the A Options, B
Options and C Options shall remain in full force and effect.

 

Please acknowledge your agreement to the foregoing by signing in the appropriate
space below. This Letter Agreement shall be effective as of August 5, 2003
provided that it is executed by each of the parties hereto. A facsimile of a
signature shall be deemed to be and have the same force and effect as an
original.

 

Sincerely,

ON SEMICONDUCTOR CORPORATION

SEMICONDUCTOR COMPONENTS INDUSTRIES, LLC

By:   /s/ KEITH D. JACKSON  

--------------------------------------------------------------------------------

   

Keith D. Jackson, President and Chief Executive Officer

 

Agreed and acknowledged to as of the first date written above:

 

/s/ WILLIAM GEORGE

--------------------------------------------------------------------------------

WILLIAM GEORGE

 

2